Citation Nr: 0935247	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-31 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD, to include anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had two distinct periods of active military 
service.  He had active duty service from September 1954 to 
September 1956, and he had active duty service from May 1958 
to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied entitlement to service connection for PTSD.

In November 2007, a hearing was held before Mark W. 
Greenstreet who was the Veterans Law Judge designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7107(b)(c) (West 2002). A copy of the transcript of that 
hearing is of record.

This matter was previously before the Board in June 2008, 
when it was remanded for additional development.

The evidence developed during the processing of the Board's 
June 2008 remand shows that although the Veteran raised a 
claim of entitlement for service connection for PTSD 
specifically, he is currently diagnosed with 'anxiety 
reaction' associated with the same claimed symptoms.  The 
Court of Appeals for Veterans Claims (Court) recently found 
that the use of 'condition(s)' in regulation 38 C.F.R. 
§ 3.159(a)(3) indicates that a single claim can encompass 
more than one condition and that an appellant can reasonably 
expect that alternative current conditions within the scope 
of the filed claim will be considered.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  The Board observes that the RO 
expressly disassociated any claim of entitlement to service 
connection for an anxiety disorder in its adjudication of 
this matter in the June 2009 Supplemental Statement of the 
Case.

As the Veteran's diagnosed 'anxiety reaction' manifests in 
the same symptoms for which he seeks benefits for PTSD, the 
Board believes that the issue of entitlement to service 
connection for a psychiatric disorder other than PTSD, to 
specifically include anxiety disorder, is encompassed within 
the scope of the Veteran's claim on appeal.  However, the 
issue of entitlement to service connection for PTSD involves 
somewhat different elements of development in this case than 
the issue of entitlement to service connection for anxiety 
disorder; final appellate review for the original claim of 
entitlement to service connection for PTSD is currently 
appropriate without further delay, while additional action is 
required prior to final appellate review of the claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD.  Therefore, the Board has set out these 
issues separately in this case, as reflected above.

The issue of entitlement to service connection for a 
psychiatric disorder other than PTSD, to include anxiety 
disorder, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not currently have PTSD meeting the DSM-IV 
criteria.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
4.125(a) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought with regard to the claims on appeal most 
recently in a letter sent in July 2008.  Moreover, in this 
letter, the appellant was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the most recent RO readjudication of these issues as 
evidenced by the June 2009 supplemental statement of the 
case.  The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, the effectively timely letter sent in July 2008 
provided the notice contemplated by Dingess.  The appellant 
was provided with notice of the types of evidence necessary 
to establish a disability rating and an effective date for 
any rating that may be granted, and this letter explained how 
VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA have been obtained.  The Veteran 
has been provided with a VA examination to evaluate the 
nature and etiology of the disabilities on appeal; pertinent 
VA examination reports dated in February 2007 and April 2009 
are of record.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
appeal.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Finally, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is claiming entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  With regard to the 
question of whether the veteran engaged in combat, the phrase 
'engaged in combat with the enemy,' as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
VAOPGCPREC 12-99 (October 18, 1999).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that the VA had adopted the 4th edition of the DSM-IV and 
noted that the major effect was that the criteria changed 
from an objective 'would evoke ... in almost anyone' standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard requiring exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

In claims for service connection for PTSD, the Board must 
determine whether the veteran has been properly diagnosed as 
having PTSD and currently suffers from PTSD associated with a 
specific corroborated in-service stressor event.  In this 
case, however, the probative evidence now clearly shows that 
the Veteran is not diagnosed with PTSD meeting the applicable 
DSM-IV criteria.

The Board observes that a February 2007 VA examination report 
states that the Veteran "doesn't meet the criterion for 
PTSD."  The Board notes that the probative value of this 
report is somewhat unclear as the specialty and credentials 
of the authoring physician are not well documented; moreover, 
the subsequent April 2009 VA psychiatric examination report 
characterizes the February 2007 report as drawing conclusions 
that are "completely without merit and baseless."  The 
Board simply notes at this point that the February 2007 VA 
examination report, regardless of its probative value, does 
not support the Veteran's claim.

The April 2009 VA psychiatric examination report, authored by 
a clinical psychologist following direct evaluation of the 
Veteran, is clearly probative and adequate to evaluate the 
Veteran's current psychiatric status.  Significantly, the 
April 2009 VA psychiatric examination report agrees with the 
February 2007 report to the extent that the April 2009 
psychiatric examiner also found that "the veteran does not 
meet DSM-IV diagnostic criteria for PTSD."  The examiner 
goes on to opine about the possible etiology of other 
psychiatric disorders, but is unequivocal in indicating that 
PTSD is not diagnosed in this Veteran.

The Board finds no other evidence of record that indicates a 
confirmed DSM-IV diagnosis of PTSD.  There are older VA 
outpatient treatment reports which suggest that a diagnosis 
of PTSD may have been suspected as a "rule out" diagnosis 
on occasions, but these instances are expressly considered by 
the April 2009 VA psychiatric examination report that states: 
"Since he does not meet Criterion A2, the diagnosis of PTSD 
(as previous[ly] diagnosed by treating providers and offered 
as a rule out diagnosis by other treating providers) is 
incorrect."  The most recent and most probative expert 
opinion on the matter makes it very clear that there is no 
current diagnosis of PTSD.  There is otherwise no evidence of 
record that probatively contradicts this expert determination 
with a confirmed DSM-IV diagnosis of PTSD.

The finding of no current diagnosis of PTSD, being probative 
and adequate in this case, is decisive without further 
analysis into the Veteran's medical history being necessary.  
Service connection cannot be granted for PTSD in this case as 
the preponderance of the evidence shows that the Veteran does 
not currently suffer from PTSD meeting the necessary clinical 
criteria for such a diagnosis.  The Board acknowledges that 
the Veteran himself, in advancing this issue on appeal, has 
asserted that he suffers from PTSD.  As a layperson, the 
Veteran is not competent to offer an opinion that requires 
specialized training, such as the clinical diagnosis of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In this case, the Board has considered 
the Veteran's testimony, and VA has obtained a medical 
opinion which contemplates and explains the Veteran's history 
of psychiatric symptoms as not meeting the criteria for a 
diagnosis of PTSD.  The most probative evidence regarding the 
decisive question of medical diagnosis in this case shows 
that the Veteran has no current diagnosis of PTSD.  Thus, the 
preponderance of the probative evidence weighs against the 
claim of entitlement to service connection for PTSD.

It is well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The VA examination reports clearly conclude that the Veteran 
does not currently have PTSD.  The Veteran has not submitted 
any evidence presenting any recent competent medical 
diagnosis of PTSD to probatively contradict this conclusion.  
Without a current medical diagnosis of PTSD, there can be no 
grant of service connection for PTSD in this case.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for PTSD must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection is not warranted for PTSD.  To this 
extent, the appeal is denied.


REMAND

There is now medical evidence that the Veteran may have a 
diagnosed anxiety disorder which manifests in some of the 
symptoms for which he sought service connection in his claim 
for service connection for PTSD.  Specifically, the April 
2009 VA examination report indicates that the Veteran suffers 
from "depressive symptoms" due to "chronic history of 
alcohol abuse" which, in turn, is said to be linked to the 
diagnosed anxiety disorder.  The Board acknowledges that the 
Veteran has claimed service connection specifically for PTSD.  
However, the Court of Appeals for Veterans Claims (Court) 
recently found that the use of 'condition(s)' in regulation 
38 C.F.R. § 3.159(a)(3) indicates that a single claim can 
encompass more than one condition and that an appellant can 
reasonably expect that alternative current conditions within 
the scope of the filed claim will be considered.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

As the Veteran's possible anxiety disorder manifests in the 
same symptoms for which he seeks benefits for PTSD, the Board 
believes that the issue of entitlement to service connection 
for an anxiety disorder is encompassed within the scope of 
the Veteran's original claim on appeal.  As discussed above, 
the Board has set out this issue as 'entitlement to service 
connection for a psychiatric disorder other than PTSD, to 
include anxiety disorder.'

The Board notes that the RO has not yet adjudicated any 
aspect of the Veteran's claim beyond the specific issue 
limited to entitlement to service connection for PTSD alone.  
The only supplemental statement of the case (from June 2009) 
issued following the diagnosis of anxiety disorder in the 
April 2009 VA examination report expressly limits its 
consideration to service connection for PTSD, and states: 
"If you want to claim service connection for anxiety 
disorder, please notify our office."  However, in light of 
Clemons, VA must specifically consider whether service 
connection is warranted for any psychiatric disability, to 
specifically include the newly diagnosed anxiety disorder.  
In light of the supplemental statement of the case expressly 
indicating that service connection for anxiety disorder was 
not considered during the RO-level adjudication, and as it is 
the responsibility of VA to consider alternate current 
conditions within the scope of the claim, the Board believes 
that proceeding with final appellate review of this issue 
would not likely withstand judicial scrutiny.  The Board may 
not yet properly proceed with appellate review of the issue 
of entitlement to service connection for a psychiatric 
disability other than PTSD, to include anxiety disorder, 
until there has first been RO-level adjudication of the 
issue.

The Board also observes that the April 2009 VA examination 
report presents a nexus opinion that links the diagnosis of 
anxiety disorder to service, but does not identify any 
evidence in the claims file to support a finding of any in-
service manifestation of anxiety disorder or post-service 
chronicity of anxiety disorder.  It appears that the examiner 
may have written the opinion from the assumption that the 
Veteran is established as a combat veteran for the purposes 
of this case, as the examiner cites the Veteran's "combat 
experiences" in the nexus opinion.  The Board must note that 
the Veteran has not as of yet been established to have 
participated in combat (the Board here intimates no opinion 
as to whether such a determination may be made during further 
adjudication of this claim), and the Board believes that the 
etiology discussion in this case would be more helpful to 
evaluation of the claim if the examiner were specifically 
asked to identify any pertinent evidence of in-service events 
or symptoms found in his review of the claims file from 
during or near military service.

As this issue must be remanded for other reasons, the Board 
believes that appellate review of this claim may reasonably 
benefit from a request for the author of the April 2009 VA 
examination report to provide clarification as to whether his 
review of the claims file revealed contemporaneous objective 
evidence of manifestations or symptoms of anxiety disorder 
during service or in the years proximately following service; 
the examiner should be asked to supplement the rationale he 
authored in the April 2009 report to identify any evidence in 
the claims file which might help to independently demonstrate 
in-service incurrence and/or chronicity of symptoms following 
separation from service.

Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be forwarded 
to the author of the April 2009 VA 
psychiatric examination report, if 
available, with a request for 
clarification of the opinion provided 
in that report.  The examiner is asked 
to please provide clarification as to 
specifically identifying any evidence 
in the claims file showing 
manifestations or symptoms of anxiety 
disorder during service or in the years 
following service.  While we do not 
mean to imply that we in any way doubt 
the validity of his diagnosis, the 
examiner should be asked to supplement 
the rationale he provided in the April 
2009 report to identify any evidence in 
the claims file which might help to 
independently demonstrate that anxiety 
disorder was caused by inservice events 
or experiences, or that there was 
actual in-service incurrence and/or 
chronicity of symptoms following 
separation from service.  The examiner 
should be notified that the Veteran has 
as of yet not been established to have 
participated in combat, and the 
rationale for a nexus opinion would be 
most helpful if it identified the 
evidence in the claims file that leads 
the examiner to his conclusions 
regarding etiology.

2.  Following the above, the RO should 
readjudicate the issue remaining on 
appeal.  In light of Clemons, the RO 
must specifically consider whether 
service connection is warranted for any 
current psychiatric disability other 
than PTSD, to specifically include 
anxiety disorder.  If the benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued, and the Veteran and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


